UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 001-35733 Silvercrest Asset Management Group Inc. (Exact name of registrant as specified in its charter) Delaware 45-5146560 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1330 Avenue of the Americas, 38th Floor New York, New York 10019 (Address of principal executive offices and zip code) (212)649-0600 (Registrant’s telephone number, including area code) Not Applicable (Formed name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of outstanding shares of the registrant’s ClassA common stock, par value $0.01 per share, and Class B common stock, par value $0.01 per share, as of May 6, 2016 was 8,027,825 and 4,671,047, respectively. Part I Financial Information Item1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Statements of Financial Condition as of March 31, 2016 and December31, 2015 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements as of March 31, 2016 and December 31, 2015 and for the three months ended March 31, 2016 and 2015 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 Part II Other Information Item 1. Legal Proceedings 43 Item 6. Exhibits 44 Except where the context requires otherwise and as otherwise set forth herein, in this report, references to the “Company”, “we”, “us” or “our” refer to Silvercrest Asset Management Group Inc. (“Silvercrest”) and its consolidated subsidiary, Silvercrest L.P., the managing member of our operating subsidiary (“Silvercrest L.P.” or “SLP”). SLP is a limited partnership whose existing limited partners are referred to in this report as “principals”. Forward-Looking Statements This report contains, and from time to time our management may make, forward-looking statements within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. In some cases, you can identify these statements by forward-looking words such as “may”, “might”, “will”, “should”, “expects”, “intends”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue”, the negative of these terms and other comparable terminology. These forward-looking statements, which are subject to risks, uncertainties and assumptions, may include projections of our future financial performance, future expenses, anticipated growth strategies, descriptions of new business initiatives and anticipated trends in our business or financial results. These statements are only predictions based on our current expectations and projections about future events. Important factors that could cause actual results, level of activity, performance or achievements to differ materially from those indicated by such forward-looking statements include but are not limited to: incurrence of net losses, fluctuations in quarterly and annual results, adverse economic or market conditions, our expectations with respect to future levels of assets under management, inflows and outflows, our ability to retain clients from whom we derive a substantial portion of our assets under management, our ability to maintain our fee structure, our particular choices with regard to investment strategies employed, our ability to hire and retain qualified investment professionals, the cost of complying with current and future regulation, coupled with the cost of defending ourselves from related investigations or litigation, failure of our operational safeguards against breaches in data security, privacy, conflicts of interest or employee misconduct, our expected tax rate, and our expectations with respect to deferred tax assets, adverse effects of management focusing on implementation of a growth strategy, failure to develop and maintain the Silvercrest brand and other factors disclosed under “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2015 which is accessible on the SEC’s website at www.sec.gov.We undertake no obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise, except as required by law. Part I – Financial Information Item 1. Financial Statements Silvercrest Asset Management Group Inc. Condensed Consolidated Statements of Financial Condition (Unaudited) (In thousands, except share and par value data) March 31,2016 December31,2015 Assets Cash and cash equivalents $ $ Restricted certificates of deposit 80 Investments 31 32 Receivables, net Due from Silvercrest Funds Furniture, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax asset—tax receivable agreement Prepaid expenses and other assets Total assets $ $ Liabilities and Equity Accounts payable and accrued expenses $ $ Accrued compensation Notes payable Deferred rent Deferred tax and other liabilities Total liabilities Commitments and Contingencies (Note 10) Equity Preferred Stock, par value $0.01, 10,000,000 shares authorized; none issued and outstanding, as of March 31, 2016 and December 31, 2015 — — ClassA common stock, par value $0.01, 50,000,000 shares authorized; 8,027,825 and 7,989,749 issued and outstanding, as of March 31, 2016 and December 31, 2015, respectively 80 80 Class B common stock, par value $0.01, 25,000,000 shares authorized; 4,661,849 and 4,695,014 issued and outstanding, as of March 31, 2016 and December 31, 2015, respectively 45 46 Additional Paid-In Capital Retained earnings Total Silvercrest Asset Management Group Inc.’s equity Non-controlling interests Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Silvercrest Asset Management Group Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except share and per share data) ThreemonthsendedMarch 31, Revenue Management and advisory fees $ $ Family office services Total revenue Expenses Compensation and benefits General and administrative Total expenses Income before other (expense) income, net Other (expense) income, net Other income, net 8 8 Interest income 17 20 Interest expense ) ) Total other (expense) income, net ) ) Income before provision for income taxes Provision for income taxes Net income Less: net income attributable to non-controlling interests ) ) Net income attributable to Silvercrest $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 Silvercrest Asset Management Group Inc. Condensed Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) (In thousands) Class A Common Stock Shares Class A Common Stock Amount Class B Common Stock Shares Class B Common Stock Amount Additional Paid-In Capital Retained Earnings TotalStockholders’Equity Non- controlling Interest Total Equity January 1, 2015 $ 78 $ 46 $ Distributions to partners — ) ) Repayment of notes receivable from partners — Equity-based compensation — Net Income — Accrued interest on notes receivable from partners — ) ) Share conversion 18 — ) (1 ) 57 — 56 ) — Deferred tax, net of amounts payable under tax receivable agreement — 23 — 23 — 23 Dividends paid on Class A common stock - $0.12 per share — ) ) — ) March 31, 2015 $ 78 $ 45 $ January 1, 2016 $ 80 $ 46 $ Distributions to partners — ) ) Repayment of notes receivable from partners — Equity-based compensation — — 5 — Net Income — Deferred tax, net of amounts payable under tax receivable agreement — 11 — 11 — 11 Accrued interest on notes receivable from partners — ) ) Share conversion 38 — ) (1 ) — ) (1 ) Dividends paid on Class A common stock - $0.12 per share — ) ) — ) March 31, 2016 $ 80 $ 45 $ See accompanying notes to condensed consolidated financial statements. 3 Silvercrest Asset Management Group Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) ThreemonthsendedMarch 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Equity-based compensation Depreciation and amortization Deferred rent ) ) Deferred income taxes Non-cash interest on notes receivable from partners ) ) Distributions received from investment funds 1 Other (2 ) — Cash flows due to changes in operating assets and liabilities: Receivables and due from Silvercrest Funds Prepaid expenses and other assets ) ) Accounts payable and accrued expenses Accrued compensation ) ) Interest payable on notes payable 53 46 Net cash used in operating activities ) ) Cash Flows From Investing Activities Restricted certificates of deposit and escrow $ $ — Acquisition of furniture, equipment and leasehold improvements ) ) Acquisition of Cappiccille & Company, LLC ) — Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Earn-outs paid related to acquisitions completed on or after January1, 2009 $ ) $ — Repayments of notes payable ) ) Payments on capital leases ) ) Distributions to partners ) ) Dividends paid on Class A common stock ) ) Payments from partners on notes receivable Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures of Cash Flow Information Net cash paid during the period for: Income taxes $ $ Interest 6 11 Supplemental Disclosures of Non-cash Financing and Investing Activities Recognition of deferred tax assets as a result of IPO $ — $ Recognition of deferred tax assets as a result of share conversions — Asset acquired under capital lease — 11 Earnout accrual for acquisition of certain assets of Cappiccille & Company, LLC — See accompanying notes to condensed consolidated financial statements. 4 Silvercrest Asset Management Group Inc. Notes to Condensed Consolidated Financial Statements As of March 31, 2016 and December 31, 2015 and for the Three Months ended March 31, 2016 and 2015 (Unaudited) (Dollars in thousands, except per share and par value data) 1. ORGANIZATION AND BUSINESS Silvercrest Asset Management Group Inc. (“Silvercrest”), together with its consolidated subsidiary, Silvercrest L.P., a limited partnership, (collectively the “Company”), was formed as a Delaware corporation on July11, 2011. Silvercrest was formed for the purpose of completing a public offering and related transactions in order to carry on the business of Silvercrest L.P., the managing member of our operating subsidiary, and its subsidiaries.Effective on June26, 2013, Silvercrest became the sole general partner of Silvercrest L.P. and its only material asset is the general partner interest in Silvercrest L.P., represented by 8,027,825 ClassA units or approximately 63% of the outstanding interests of Silvercrest L.P. Effective June26, 2013, Silvercrest controlled all of the businesses and affairs of Silvercrest L.P. and, through Silvercrest L.P. and its subsidiaries, continues to conduct the business previously conducted by these entities prior to the reorganization. Silvercrest L.P., together with its consolidated subsidiaries (collectively “SLP”), provides investment management and family office services to individuals and families and their trusts, and to endowments, foundations and other institutional investors primarily located in the United States of America. The business includes the management of funds of funds and other investment funds, collectively referred to as the “Silvercrest Funds”. Silvercrest L.P. was formed on December10, 2008 and commenced operations on January1, 2009. On March11, 2004, SAMG LLC acquired 100% of the outstanding shares of James C. Edwards Asset Management, Inc. (“JCE”) and subsequently changed JCE’s name to Silvercrest Financial Services, Inc. (“SFS”). On December31, 2004, SLP acquired 100% of the outstanding shares of the LongChamp Group, Inc. (now SAM Alternative Solutions, Inc.) (“LGI”). Effective March31, 2005, SLP entered into an Asset Contribution Agreement with and acquired all of the assets, properties, rights and certain liabilities of Heritage Financial Management, LLC (“HFM”). Effective October3, 2008, SLP acquired 100% of the outstanding limited liability company interests of Marathon Capital Group, LLC (“MCG”) through a limited liability company interest purchase agreement dated September22, 2008. On November1, 2011, SLP acquired certain assets of Milbank Winthrop& Co. (“Milbank”). On April1, 2012, SLP acquired 100% of the outstanding limited liability company interests of MW Commodity Advisors, LLC (“Commodity Advisors”). On March28, 2013, SLP acquired certain assets of Ten-Sixty Asset Management, LLC (“Ten-Sixty”). On June 30, 2015, SLP acquired certain assets of Jamison, Eaton & Wood, Inc. (“Jamison”).On January 11, 2016, SLP acquired certain assets of Cappiccille & Company, LLC (“Cappiccille”).See Notes 3, 7 and 8 for additional information related to goodwill and intangible assets arising from these acquisitions. Tax Receivable Agreement In connection with the Company’s initial public offering (the “IPO”) and reorganization of SLP that were completed on June 26, 2013, Silvercrest entered into a tax receivable agreement (the “TRA”) with the partners of SLP that requires it to pay them 85% of the amount of cash savings, if any, in U.S. federal, state and local income tax that it actually realizes (or are deemed to realize in the case of an early termination payment by it, or a change in control) as a result of the increases in tax basis and certain other tax benefits related to entering into the TRA, including tax benefits attributable to payments under the TRA. The payments to be made pursuant to the tax receivable agreement are a liability of Silvercrest and not Silvercrest L.P., and thus this liability has been recorded as an “other liability” on our Condensed Consolidated Statement of Financial Condition.As of March 31, 2016, this liability is estimated to be $14,795 and is included in deferred tax and other liabilities in the Condensed Consolidated Statements of Financial Condition. Silvercrest expects to benefit from the remaining 15% of cash savings, if any, realized. The TRA was effective upon the consummation of the IPO and will continue until all such tax benefits have been utilized or expired, unless Silvercrest exercises its right to terminate the TRA for an amount based on an agreed upon value of the payments remaining to be made under the agreement. The TRA will automatically terminate with respect to Silvercrest’s obligations to a partner if a partner (i)is terminated for cause, (ii)breaches his or her non-solicitation covenants with Silvercrest or any of its subsidiaries or (iii)voluntarily resigns or retires and competes with Silvercrest or any of its subsidiaries in the 12-month period following resignation of employment or retirement, and no further payments will be made to such partner under the TRA. For purposes of the TRA, cash savings in income tax will be computed by comparing Silvercrest’s actual income tax liability to the amount of such taxes that it would have been required to pay had there been no increase in its share of the tax basis of the tangible and intangible assets of SLP. 5 Estimating the amount of payments that Silvercrest may be required to make under the TRA is imprecise by nature, because the actual increase in its share of the tax basis, as well as the amount and timing of any payments under the TRA, will vary depending upon a number of factors, including: · the timing of exchanges of Silvercrest’s Class B units for shares of Silvercrest’s ClassA common stock—for instance, the increase in any tax deductions will vary depending on the fair market value, which may fluctuate over time, of the depreciable and amortizable assets of SLP at the time of the exchanges; · the price of Silvercrest’s ClassA common stock at the time of exchanges of Silvercrest’s Class B units—the increase in Silvercrest’s share of the basis in the assets of SLP, as well as the increase in any tax deductions, will be related to the price of Silvercrest’s ClassA common stock at the time of these exchanges; · the extent to which these exchanges are taxable—if an exchange is not taxable for any reason (for instance, if a principal who holds Silvercrest’s Class B units exchanges units in order to make a charitable contribution), increased deductions will not be available; · the tax rates in effect at the time Silvercrest utilizes the increased amortization and depreciation deductions; and · the amount and timing of Silvercrest’s income—Silvercrest will be required to pay 85% of the tax savings, as and when realized, if any. If Silvercrest does not have taxable income, it generally will not be required to make payments under the TRA for that taxable year because no tax savings will have been actually realized. In addition, the TRA provides that, upon certain mergers, asset sales, other forms of business combinations or other changes of control, Silvercrest’s (or its successors’) obligations with respect to exchanged or acquired Silvercrest’s Class B units (whether exchanged or acquired before or after such transaction) would be based on certain assumptions, including that Silvercrest would have sufficient taxable income to fully utilize the deductions arising from the increased tax deductions and tax basis and other benefits related to entering into the TRA. Decisions made by the continuing partners of SLP in the course of running Silvercrest’s business, such as with respect to mergers, asset sales, other forms of business combinations or other changes in control, may influence the timing and amount of payments that are received by an exchanging or selling principal under the TRA. For example, the earlier disposition of assets following an exchange or acquisition transaction will generally accelerate payments under the TRA and increase the present value of such payments, and the disposition of assets before an exchange or acquisition transaction will increase an existing owner’s tax liability without giving rise to any rights of a principal to receive payments under the TRA. Were the Internal Revenue Service to successfully challenge the tax basis increases described above, Silvercrest would not be reimbursed for any payments previously made under the TRA. As a result, in certain circumstances, Silvercrest could make payments under the TRA in excess of its actual cash savings in income tax. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation The accompanying Condensed Consolidated Financial Statements include the accounts of Silvercrest and SLP, including its wholly owned subsidiaries, Silvercrest Asset Management Group LLC (“SAMG”), SFS, MCG, Silvercrest Investors LLC, Silvercrest Investors II LLC and Silvercrest Investors III LLC as of March 31, 2016 and December 31, 2015 and for the three months ended March 31, 2016 and 2015.All intercompany transactions and balances have been eliminated.
